IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

KEITH BURKS,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1271

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 8, 2015.

An appeal from the Circuit Court for Leon County.
Frank Sheffield, Judge.

Jeffrey E. Lewis, General Counsel, and Melissa J. Ford, Assistant Conflict
Counsel, Office of Criminal Conflict and Civil Regional Counsel Region One,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Julian E. Markham and Jay Kubica, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. See Scott v. State, 629 So. 2d 238 (Fla. 3d DCA 1993)

(holding as lawful the stop of a vehicle at a police perimeter set up in the

immediate area of a crime scene from which armed suspects had fled).

ROBERTS, SWANSON, and BILBREY, JJ., CONCUR.